*304RESOLUTION OF THE COURT.
Tlie appellant having failed to comply with the provisions of section 299 in relation with paragraph 21 of section 233 of the Code of Civil Procedure, since the latter prescribes that in case the complaint be not answered by any defendant, the summons, with the affidavit or proof of service form part of the judgment roll, and said documents have not been included in the transcript of the record filed in the above-entitled case, there appearing only the complaint and the secretary’s memorandum to the effect that the default of the defendant in not answering had been entered, which does not constitute sufficient compliance with the provisions of section 233 aforesaid, pursuant to the provisions of section 303 of the same code and 60 of the Rules of this court, the appeal taken by counsel for the plaintiff in the above-entitled case from the judgment rendered by the District Court of Aguadilla on December 16, 1910, is dismissed, and a copy of this decision ordered to be forwarded to said district court for its information and guidance in the premises. «
Dismissed.
Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacL'eary took no part in the decision of this case.